UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 12, 2012 Structured Products Corp. on behalf of CorTS Trust for The Boeing Company Notes (Exact name of registrant as specified in its charter) Delaware 001-32163 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 390 Greenwich Street New York, New York (212) 723-4070 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 – Other Events Item 8.01 Other Events. This current report on Form 8-K relates to the Final Distribution made to holders of the Certificates issued by the CorTS Trust for The Boeing Company Notes. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits: 1. Trustee's Report with respect to the March 12, 2012 Final Distribution Date for the CorTS Trust for The Boeing Company Notes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer. March 12, 2012 3 EXHIBIT INDEX Exhibit Page 1 Trustee's Report with respect to the March 12, 2012 Final Distribution Date for the CorTS Trust for The Boeing Company Notes 4 4 Exhibit 1 To the Holders of: CorTS Trust for The Boeing Company Notes 6.125% Corporate-Backed Trust Securities (CorTS) Certificates Class A *CUSIP:22082Q206 U.S. Bank Trust National Association, as Trustee for the CorTS Trust for The Boeing Company Notes, hereby gives notice with respect to the Final Distribution Date of March 12, 2012 (the "Final Distribution Date") as follows: 1. The amount of the distribution payable to the Certificateholders on the Final Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $25 Certificates, is as set forth below: Class Principal Interest Total Distribution A
